Citation Nr: 1106162	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2010 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared before the undersigned Veterans Law Judge at 
a Board hearing via videoconference in December 2010.  A 
transcript of the hearing is of record. 

Although at the time of the hearing, the Veteran had pending 
claims of service connection for hearing loss and tinnitus, he 
confirmed that these claims were withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran last underwent a VA-sponsored mental examination in 
January 2010.  However, the examination was undertaken to 
ascertain whether he had a disorder that was related to military 
service.  Given the Veteran's present contentions, this 
examination is not sufficient for the Board to conduct effective 
appellate review.

The Veteran also contends that he is unemployable due to his 
depression.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service- 
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  

A VA psychiatrist opined in November 2010 that the Veteran was 
unemployed at that time due to his depression.  Therefore, 
further development is warranted to ascertain whether the 
Veteran's symptoms attributable to the service-connected disorder 
more nearly approximate the criteria for a total rating based on 
unemployability.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
evidencing a mental disorder, including but 
not limited to, major depressive disorder.  
The Veteran should be provided with the 
necessary authorizations for the release of 
any private treatment records not currently 
on file.  The RO/AMC must then obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform him and provide him 
an opportunity to submit copies of the 
outstanding medical records.

2. The RO/AMC must then schedule the 
Veteran for a VA examination, to be 
conducted by two mental health care 
providers who have not previously examined 
the Veteran, to ascertain the severity of 
his depressive disorder, including by 
conducting all appropriate clinical 
testing.  The following considerations 
will govern the examination:



a. The entire claims folder and a copy 
of this remand must be made available 
to the examiners in conjunction with 
the examination.  The examination 
report must reflect review of 
pertinent material in the claims 
folder.

b. After reviewing the claims file; 
conducting appropriate clinical 
testing which may assist in 
accurately determining the 
severity of the mental disorder and 
conducting an interview with the 
Veteran, the examiners must provide 
current findings as to the severity of 
his disorder.  The examiners must 
report relevant symptoms and findings 
in accordance with current VA rating 
protocols, to include findings as to 
Global Assessment of Functioning 
Scores on the basis of the service-
connected depressive disorder, and 
the Veteran's employability 
status.  

c. In all conclusions, the examiners 
must identify and explain the medical 
basis or bases, with identification of 
pertinent evidence of record.  If the 
examiners are unable to render an 
opinion without resort to speculation, 
he or she shall explain why and so 
state.  

d. Any necessary tests or studies must 
be conducted and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  






3. After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

4. After taking any further development 
deemed appropriate, the RO/AMC shall re-
adjudicate the issue on appeal.  If 
appropriate, the RO/AMC shall consider a 
total rating based on individual 
unemployability.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  If the benefit is not 
granted in full, the Veteran and 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

